NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT


CITIZENS PROPERTY INSURANCE                      )
CORPORATION,                                     )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )            Case No. 2D14-1006
                                                 )
MARIO DIAMANTOPULOS and ARIE                     )
DIAMANTOPULOS,                                   )
                                                 )
               Respondents.                      )
                                                 )

Opinion filed October 15, 2014.

Petition for Writ of Certiorari to the Circuit
Court for Pasco County; Stanley R. Mills,
Judge.

Kara Berard Rockenbach and Lauren J.
Smith of Methe & Rockenbach, P.A., West
Palm Beach, for Petitioner.

George A. Vaka and Nancy A. Lauten of
Vaka Law Group; and Joseph E. Burnett
and Marshall Thomas Burnett, Tampa, for
Respondents.


SLEET, Judge.

               Citizens Property Insurance Corporation ("Citizens") seeks certiorari

review of the trial court's order sustaining Mario and Arie Diamantopulos' objection to
Citizens' notice of automatic stay on the basis that Citizens waived its right to neutral

evaluation. Citizens also seeks a writ of mandamus directing the trial court to stay the

proceedings during neutral evaluation. For the reasons expressed in Citizens Property

Insurance Corp. v. Trapeo, 136 So. 3d 670 (Fla. 2d DCA 2014), we grant the petition for

writ of certiorari and quash the trial court's order to the extent that it prohibits Citizens

from invoking the neutral evaluation process. We also grant the petition for writ of

mandamus and direct the circuit court to stay the underlying proceedings pending

completion of the neutral evaluation process. See Citizens Prop. Ins. Corp. v. King, 39

Fla. L. Weekly D1257 (Fla. 2d DCA June 13, 2014); Citizens Prop. Ins. Corp. v. Bellas,

39 Fla. L. Weekly D1159 (Fla. 2d DCA May 30, 2014); Citizens Prop. Ins. Corp. v.

Hanos, 39 Fla. L. Weekly D577 (Fla. 2d DCA Mar. 19, 2014).

              Certiorari petition granted; order quashed; mandamus petition granted

with directions.



DAVIS, C.J., and WALLACE, J., Concur.